     Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 1 of 78



 1   David D. Garner, 020459
     Travis C. Hunt, 035491
 2
     OSBORN MALEDON, P.A.
 3   2929 North Central Avenue, 21st Floor
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
 5   dgarner@omlaw.com
     thunt@omlaw.com
 6
     Attorneys for Defendants
 7

 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10     Mohamed Sabra; and Council on                  No. 2:20-cv-01080-PHX-SMB
       American-Islamic Relations of Arizona,
11
                              Plaintiffs,
12                                                    DECLARATION OF TRAVIS C.
       vs.                                            HUNT, ESQ., IN SUPPORT OF
13                                                    DEFENDANTS’ RESPONSE TO
       Maricopa County Community College              MOTION FOR PRELIMINARY
14     District; and Nicholas Damask, in his          INJUNCTION
       official and individual capacity,
15
                              Defendants.
16

17

18           I, Travis C. Hunt, declare and state as follows:
19           1.     I am an attorney at the law firm of Osborn Maledon, P.A., and counsel of
20   record in this matter.
21           2.     Exhibit A is a true and correct copy of the “Islamic Terrorism” PowerPoint
22   presentation prepared by Dr. Nicholas Damask for his World Politics course at Scottsdale
23   Community College, a partial copy of which was attached as Exhibit A to Plaintiffs’
24   Complaint (Doc. 1-1).
25           3.     Exhibit B is a true and correct copy of the online quiz prepared by Dr.
26   Damask as well as Mr. Mohamed Sabra’s results on that quiz, a different version of which
27   was attached as Exhibit C to Plaintiffs’ Complaint (Doc. 1-4).
28
     Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 2 of 78



 1         4.     Exhibit C is a true and correct copy of a May 11, 2020 Press Release issued
 2   by Maricopa County Community College District Interim Chancellor Dr. Steven R.
 3   Gonzales.
 4         5.     Exhibit D is a true and correct copy of Mr. Sabra’s Grade Sheet for the World
 5   Politics course at Scottsdale Community College, taught by Dr. Damask.
 6         I declare under penalty of perjury that the foregoing is true and correct.
 7         Executed this 19th day of June, 2020.
 8

 9                                                    s/Travis C. Hunt
                                                      Travis C. Hunt
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
     Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 3 of 78



                                Table of Contents




Exhibit A:   PowerPoint Presentation on Islamic Terrorism

Exhibit B:   Terrorism Quiz with Mr. Mohamed Sabra Results

Exhibit C:   May 11, 2020 Press Release issued by Maricopa County Community
             College District Interim Chancellor Dr. Steven R. Gonzales

Exhibit D:   Mr. Mohamed Sabra Grade Sheet
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 4 of 78




 EXHIBIT A
    Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 5 of 78




         Islamic Terrorism

                  Subtopics:
I. Defining Terrorism
II. Islamic Terrorism: Definition
III. Islamic Terrorism: Analysis


                             POS120 -- Islamic Terrorism               1
                 Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 6 of 78



                        I. Defining Terrorism
1.) what is terrorism?: Terrorism is the unlawful and
intentional initiation of violence against civilians by groups
seeking a political goal.

The theory guiding the terrorist is that his attacks on
civilians will instill fear (“terror”) throughout society – this
terror, in turn, will manifest itself in popular opposition to
governmental policies, specifically those policies the
terrorist wishes to alter. In the best case scenario, the
people will embrace the terrorists.
                                                                                    The 2nd plane
The victims of the terrorist are therefore a means to an
end: the terrorist desires the publicity his acts will attract.
Every terrorist needs an audience meaning, therefore, that
terrorism is a form of “political theatre.”

                                          POS120 -- Islamic Terrorism                               2
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 7 of 78



               I. Defining Terrorism (cont.)
Ironically, terrorists hope to both intimidate and romance
their audience.

Media coverage gives the terrorists a social forum or
stage to deliver their message, compelling his audience
to discuss his ideas and to take sides, for and against.

Some in the audience will be cowed (“terrified”) – but
others would view the attacks romantically, inspiring
sympathy with the terrorists and their cause, secretly
applauding their courage, and converting them to the                      Palestinian hijacker holds a TWA pilot
terrorists’ agenda.                                                       at gunpoint, Beirut, Lebanon, 1985



Popularized by 19th century Russian and German
anarchists, who termed such audience-targeted
spectacular attacks that compel the general attention of
society, propaganda of the deed.
                                         POS120 -- Islamic Terrorism                                    3
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 8 of 78



                I. Defining Terrorism (cont.)


 “One act may make
  more propaganda
  than a thousand
    pamphlets.”

-- Russian anarchist
Petyr Kropotkin, 1880




                                         POS120 -- Islamic Terrorism               4
                 Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 9 of 78



                 I. Defining Terrorism (cont.)
Terrorism is distinct from conventional warfare, which is
openly conducted by states against other states. Among the
characteristics of conventional war:

  it is conducted by states against one another on fields of battle,
   often involving large numbers of troops and equipment, and
   usually lasts no longer than a few days but, rarely, can last
   months or a few years
  the target of conventional war is the adversary state’s military
   targets, along with civilian targets having substantive military
   value
  soldiers of conventional armies wear distinctive
   clothing/markings, do not conceal arms/weapons, and are                          HRH Harry, Prince of Wales,
   subject to a recognizable chain of command with ultimate                         serving with the British Army in
   command authority being a government                                             Afghanistan

  modern conventional war is rare and when it occurs, it usually is
   of limited scope and duration because of its costs and risks

                                          POS120 -- Islamic Terrorism                                      5
                  Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 10 of 78



                  I. Defining Terrorism (cont.)
Guerrilla warfare (alternately, unconventional warfare or irregular
warfare) is distinct from conventional warfare in that irregular
warfare is employed by non-state actors against states.

Guerrilla/irregular forces usually do not wear uniforms, likely will
hide weapons, have a very informal command structure, and
conduct hit-and-run campaigns instead of conventional war on a
field of battle.

But they generally confine their fighting to the security forces of
the enemy power, to its political command structure, and to
civilian targets having military value.

Terrorist groups might superficially resemble guerrilla/irregular                 Nicaraguan anti-communist
forces in that they do not appear as conventional soldiers but they               contra guerrillas, 1980s
differ from guerrillas in that terrorists purposefully target civilians
precisely because they are not military targets and cannot defend
themselves.


                                           POS120 -- Islamic Terrorism                                6
                   Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 11 of 78



                   I. Defining Terrorism (cont.)
   Like guerrilla war, terrorism also is a form of political
   violence that is asymmetric in nature. Asymmetric
   political violence is a form of warfare, unusual in that it is
   waged by a state/group that is inferior in terms of power
   to the state/group against which it is waging war. In other
   words: the attacker is less powerful than the side it is
   attacking.

   Terrorism is evidence of weakness: terrorists have so
   little military power that they are incapable of sustaining
   even insurgency or guerrilla warfare. They have made the
   calculation that their only recourse for victory is the                    William Ayres in 1968, a founding
                                                                              member of the Weather Underground
   intentional targeting of civilians.

No terrorist actions, even sustained over time, have ever
  resulted in the collapse/overthrow of a government.
                                            POS120 -- Islamic Terrorism                                7
                  Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 12 of 78

                  I. Defining Terrorism (cont.)

   Conventional War                 Guerrilla Warfare                       Terrorism

                                                                            Attacked
Attacker    Attacked                             Attacked
                            Attacker


                                                                     Attacker




           Relative balance of power between attacker and attacked




                                       POS120 -- Islamic Terrorism                      8
               Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 13 of 78



               I. Defining Terrorism (cont.)
Recent speculation suggests that terrorist
groups have the potential to redress this
imbalance of power by use of WMDs.

Termed the new terrorism, and developed
by terrorism scholar Walter Laqueur, this
speculation theorizes that a “new” form of
terrorism could incorporate the use, or the
threat of the use, of WMDs by even
relatively small groups lacking conventional
power to destroy cities or to blackmail
concessions from states.
                                                                      1/3 scale depiction of a Hiroshima-
                                                                      sized atomic blast in New York City
Terrorists have no moral restraints about
using WMDs and the technical difficulties in
using them can in theory be overcome.
                                        POS120 -- Islamic Terrorism                                         9
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 14 of 78



                I. Defining Terrorism (cont.)
Terrorist groups cannot operate outside of localized
regions without a state sponsor. A state sponsor of
terrorism gives financial, military, logistical, and
diplomatic assistance to terror groups – without this
support, international terrorist groups cannot
meaningfully function.

Further, state-sponsorship gives the terrorist group a
force multiplier effect: with greater resources, the
terrorist group is capable of increasingly sophisticated
types of attacks, thereby making relatively small and                   Russian spetsnaz operators in Bosnia,
ineffective groups capable of a wider array of                          c.1994: during the Cold War the Soviet
spectacular attack.                                                     Union increasingly committed itself to
                                                                        sponsoring international terrorism as a
                                                                        way to undermine Western democracies
                                                                        and their allies – it was the main state
The U.S. State Department currently designates three                    sponsor of terrorism for over 25 years.
countries as state-sponsors of terrorism: the Sudan,
Iran, and Syria.
                                         POS120 -- Islamic Terrorism                                    10
                  Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 15 of 78



                  I. Defining Terrorism (cont.)
2.) “the devil made me do it”: Terrorism is often portrayed as a
violent act that is the consequence of some root cause as opposed
to simply being a strategy of war. The search for root causes of
terrorism often focuses on the alleged poverty, oppression, or
some other socio-economic “suffering” that the terrorist has
previously experienced – the goal being to resolve the root cause
and thereby eliminate the motivating factor of terrorism.

This “root cause” discussion is distracting and implausible in
several ways:
                                                                                  Palestinian terrorist held 13
  it ignores the justifications for their acts by the terrorists themselves,     Israeli athletes hostage at the
   assuming, therefore, that terrorists do not possess agency                     1972 Munich Olympics -- they
  most terrorists led comfortable, even prosperous lives prior to engaging in    killed all of the athletes during
   terrorism, i.e. never suffered in particular way                               a botched rescue attempt by
  terrorism rarely occurs in those societies most obviously subjected to         the West German government.
   “suffering,” i.e. the poorest countries in the world
  it assumes that terrorists cannot choose to take another, peaceful, course
   of action to end their “suffering” condition – unlike others who did so

                                           POS120 -- Islamic Terrorism                                  11
                   Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 16 of 78



                   I. Defining Terrorism (cont.)
   3.) what terrorism is not: Popular culture has created a
   number of terms that are said to be synonymous
   “terrorism” when in fact they are not – to conflate the
   terms creates practical difficulties in crafting a response
   to terrorism.

 crime: lacks political motivation; does not seek to upset
  the political order
         ex: the Mafia, South American drug traffickers
 guerrilla warfare: no intentional targeting of civilians;
  essentially military/paramilitary in nature
         ex: American revolution, Cuban revolution
 assassination: no intentional targeting of civilians; only
                                                                                       Scarface – a criminal
  state/military officials targeted                                                    but not a terrorist
          ex.: Presidents Kennedy and McKinley, Arch-Duke Franz
   Ferdinand

                                            POS120 -- Islamic Terrorism                                    12
                     Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 17 of 78



                     I. Defining Terrorism (cont.)

 “doomsday” violence: dubious political motivations;
  does not seek to alter/upset the political order rather
  seeks an end to all order or even the world itself
         ex: the “People’s Temple” Jonestown suicide/murders,
             the Manson “Family” murders
                                                                                    Charles Manson, leader of “The
 “repression”: does not attempt to upset the political                             Family” cult that murdered six
                                                                                    people: lunatic, cultist, and
  order; repression is a policy of the state itself                                 murderer, but not a terrorist.

         ex: Darfur genocide, Stalinism in the Soviet Union
 “one man’s terrorist is another man’s freedom
  fighter”: freedom fighters do not target civilians
         ex: 1956 Hungarian uprising against the Soviets, 2009
            Iranian protests

                                                                            Iranian women and students marching
                                                                            for freedom – definitely not terrorists.
                                              POS120 -- Islamic Terrorism                                       13
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 18 of 78



                I. Defining Terrorism (cont.)
4.) a chronology of terrorism: Terrorism is not a new
form of political violence – to the contrary, it is one of
the oldest identifiable strategies of political violence.
Historically, terrorism has been practiced solely by
religious groups, excepting for the mid-1800s to the
mid-1900s, when religious terrorism declined relative
to terrorism by left-wing and right-wing secular groups.

Zealots (sicarrii, “men of the knife”)
  56-73 AD, operating in Israel under Roman occupation
  Jewish fanatical group motivated by the belief that only a
   Jewish king descended from David could govern Israel,
   not a pagan Roman
  killed Jewish civilians thought to be collaborating with                Ancient Jewish fortress of Masada,
   Romans, almost always in broad daylight                                 where mass suicide of the remaining
  inspired a popular Jewish revolt that took Jerusalem                    Zealot holdouts occurred
   from the Romans; Rome later brutally and utterly
   suppressed the revolt, destroyed the Temple, and
   initiated the Diaspora.
                                         POS120 -- Islamic Terrorism                                  14
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 19 of 78



                I. Defining Terrorism (cont.)
Assassins (hashhashin, “hashish user”)
  1094-1275 AD, operating in Syria and Persia
  mystical sect of Shi’a Islam based on an end-of-times anarchy
   and puritanism
  weapon always a dagger; willing to take contracts from non-
   Muslims e.g., Richard the Lionheart during the Crusades
  victims usually were rival Islamic religious leaders
  assassinated prominent Crusader lords Raymond II and Conrad
   de Montferrat of France; wounded Edward I of England;
   attempts made on Saladin, Sultan of Egypt
  suppressed beginning in 1256 by Mongol invaders, all of their              Assassins were exterminated in
   fortresses leveled                                                         the 13th c. by invading Mogols




                                         POS120 -- Islamic Terrorism                                 15
                 Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 20 of 78



                 I. Defining Terrorism (cont.)
Thuggee (sthaga, “thief”)
  13th century-early-19th century AD, operating in India
  sect of Hinduism worshipping the Hindu goddess of death, Kali
  death almost always by ritual garrote after robbery
  victims were always travelers and merchants
  killed between 500,000 and 1 million people, by far the largest
   number of victims of any single terror movement; a colonial British
   wanted list estimated that 20 leading Thugs had killed 5120 people
   between them
  suppressed finally in the 1830s by British and colonial Indian troops




                             Only known photo of Hindu Thuggees


                                            POS120 -- Islamic Terrorism              16
               Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 21 of 78



               I. Defining Terrorism (cont.)
nationalist/right-wing terrorism
  19th century-mid-20th century AD, operating world-
    wide, significantly in Europe, Japan, and the United
    States
  secular, non-religious terrorism predicated on
    establishing race-based states
  Examples: Nazis in 1920s-1940s Germany, Black
    Hundred in 1900s Russia, Ku Klux Klan in 1860s-
    1980s United States, the hakki ichiu movement in
    Japan 1900s-1940s, and others in virtually all other
    19th-20th century European and Asian countries
  many fascist terror groups evolved into mass political
    movements, seizing power in early-mid 20th century
    states
  defeated as a result of World War Two                                     35,000 Klansmen march in
                                                                             Washington, D.C., in 1925

                                        POS120 -- Islamic Terrorism                                17
               Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 22 of 78



               I. Defining Terrorism (cont.)
communist/left-wing terrorism
  19th century-mid-20th century AD, operating world-
   wide, mostly in Europe, the United States, and Latin
   America
  secular, non-religious terrorism predicated on
   establishing communist, or “people’s states”
  Examples: People’s Will in 1880s Russia, Red Army
   Faction (“Baader-Meinhof Gang”) in 1970s-1980s
   Germany, Provisional Irish Republican Army in
   1960s-1990s Northern Ireland, Weather
   Underground in the 1960s-1970s United States,
   Sendero Luminoso (“Shining Path”) in 1970s-1980s
   Peru, the Khmer Rouge (“Red People”) in 1960s-                         Provisional Irish Republican Army
   1970s Cambodia and in most 19th-20th century                           terror unit in Belfast, early 1970s

   countries around the world
  supported by the Soviet Union
  defeated as a result of the end of the Cold War

                                        POS120 -- Islamic Terrorism                                     18
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 23 of 78



                I. Defining Terrorism (cont.)
A century ago terrorism was secular (either communist or
nationalist in character) and was primarily internal to
states, directed at the ruling government or other parties.
In very few cases did terrorism possess a truly international
component – in virtually no case was it religious-based.

While there are a small number of ideologically leftist or
nationalist groups remaining, the largest of these are more
properly described as guerrilla insurgencies. Others have
evolved into essentially non-ideological criminal gangs
indistinguishable from banditry.

Other active leftist or nationalist terror groups are defunct
or marginal, having less than 100 members.

Secular terrorism, with very few exceptions, has                           West German government wanted
disappeared from the contemporary world.                                   poster for members of the Red-Army
                                                                           Faction terror group, mid-1980s


                                         POS120 -- Islamic Terrorism                                 19
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 24 of 78



                I. Defining Terrorism (cont.)

Islamic terrorism
   The U.S. State Department’s terrorism list of
    Foreign Terrorist Organizations indicates that of
    the 52 designated terrorist groups in the world,
    47 are Islamic in orientation, i.e., effectively there
    is no non-Islamic international terrorism in the
    contemporary world.
   contemporary Islamic terrorism is said to have
    begun with the 1968 hijacking of an El Al airliner                 George Habash, leader of the Palestinian
                                                                       terror group PFLP – Habash died in 2008
    en route from Tel Aviv to Rome by the Popular
    Front for the Liberation of Palestine (PFLP) – the
    PFLP was a communist Palestinian terror group
   like all religious terrorism, Islamic terrorism is not
    new – its roots can be traced back to the Prophet
    Muhammad himself, in the 7th century
                                         POS120 -- Islamic Terrorism                                     20
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 25 of 78



                I. Defining Terrorism (cont.)
 Just in the month of July 2018, 181 Islamic attacks occurred in
  25 countries, resulting in 1444 deaths.

 Islamic terrorists kill on average more people every 60 days than
  the number of people killed in all 350 years of the Spanish
  Inquisition.

 Islamic terrorists kill on average more people every 90 days than
  the number of blacks killed by the Ku Klux Klan in its entire 120+
  year history.

 Islamic terrorists kill on average more people every 10 days than
  the total number of both Protestants and Catholics killed during             Pro-terrorist protest in Thailand.
  the 36-year period of the “Troubles” in Northern Ireland.

 Islamic terrorists have killed more people just in the last ten
  years than the total number of U.S. servicemen and women
  who have died in all wars and conflicts since World War II.
                                         POS120 -- Islamic Terrorism                                   21
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 26 of 78



             II. Islamic Terrorism: Definition
1.) Jihad:

Islamic terrorism should be understood within the broader
history of Islamic warfare against unbelief, termed in Islamic
theology jihad, the Arabic root of which means “a condition of
efforts” or “striving.” The “efforts” to be undertaken are
physical, not simply prayer or introspection.

As Walid Phares has noted, to portray jihad as a spiritual effort
“on the inside” is to “equate jihad with yoga.”

Politically-speaking, jihad is a religiously-justified, communal                    Portrait of the massacre of
mobilization of the resources and capabilities of the Muslim                        Jewish Banu Qurayza tribe
population for war against unbelievers.                                             by Muhammad in 627.



It is important to note that the Quran places great emphasis
on praising those who fight, declaring them to be “one degree
over” those who do not [4:95].
                                         POS120 -- Islamic Terrorism                                   22
                 Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 27 of 78



      II. Islamic Terrorism: Definition (cont.)
The theological mandate for jihad

  Jihad is a moral obligation of Muslims with limited exceptions such
   as for the blind [48:17]
  Muhammad acknowledges that warfare is distasteful but teaches
   that resistance to Allah is “worse than slaughter” [2:216-217]
  the world is but a “sport and past-time” [45:36]
  Muslims on jihad are discharged from all other religious obligations
   [4:100]
  jihadists are described as the “best” of humanity [3:110]; Allah does
   not love the non-believer [3:32]
  Allah will reward jihadists and their families with both earthly and              Hamas protestors in Gaza.
   heavenly reward [4:74]; jihadists who are killed are not really dead
   but enjoying their gifts from Allah in the afterlife [3:169]; Allah will
   aid jihadists with strength and with angels [3:125]; however, failure
   to participate in jihad will result in damnation [8:15-17]
  Jihad is to continue until the entire earth is Islamic [9:33, 81:27]
                                          POS120 -- Islamic Terrorism                               23
                   Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 28 of 78



       II. Islamic Terrorism: Definition (cont.)
Early Muslims in Medina

After Muhammad and the early Muslims emigrated from
Mecca (622 AD) to the nearby city of Medina, this hijrah
(“migration”) is regarded as a seminal point in Islam. At
this point a true Islamic ummah (“community”) is
established and can begin to impose upon non-believers –
the Islamic calendar marks this year as Year One. All
Quranic verses revealed after the emigration from Mecca
relate to the establishment of Islam through violent
struggle against non-Muslims, including the use of terror:
Quran 8:60 – And prepare against them what force you can and horses
tied at the frontier, to terrorize thereby the enemy of Allah and your
enemy and others besides them, whom you do not know but Allah knows
them.”                                                                        Mecca was the birthplace of
                                                                              Muhammad – Medina was where he
Quran 3:151: “We will cast terror into the hearts of the unbelievers on       established an embryonic Islamic state
account of their associating with Allah that for which He sent down no
authority.”


                                            POS120 -- Islamic Terrorism                                   24
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 29 of 78



      II. Islamic Terrorism: Definition (cont.)
2.) The central role of the Prophet Muhammad: All Islamic
terrorists sanctify their actions through pious references to
the Quran and the traditions of the Prophet Muhammad,
and by extensive use of longstanding Islamic legal
doctrines.

Contentions that Islam does not promote warfare or
violence cannot be supported on either theological or
historical grounds – indeed, such contentions would flatly
contradict hundreds of Quranic passages and hadiths
(“traditions”) of Muhammad, as well as longstanding
Islamic jurisprudence.                                                         A future Hamas terrorist?


Engaging in jihad is based Muhammad’s life, sayings, and
circumstances termed Deen Muhammad, or, the Way of
Muhammad [Quran 3:32].
                                         POS120 -- Islamic Terrorism                                 25
               Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 30 of 78



      II. Islamic Terrorism: Definition (cont.)
The speed and scale of early Islamic conquests are one of the
great military achievements known to history and arguably one
of those with the longest-lasting effects. In less than 50 years,
Islam had wrested enormous territories from Roman
(Byzantine) and Sassanid (Persian) peoples.

So, as the final Messenger of God and as a victorious
commander, Muhammad enjoys such pre-eminence in Islam
that his words and deeds is regarded as an independent source
of Islamic law.

The Quran teaches Muslims “to obey Allah and His Messenger”
(Quran 3:32), that Muhammad is “a beautiful model of
conduct” (33:21) possessing an “exalted standard of character”
(68:4). The Muslim “who obeys the Messenger obeys Allah”
(4:80). Muslims should “Deem not the summons of the                                Muhammad, born in 570 AD,
Messenger among yourselves like the summons of one of you                          claimed to have received “the
to another” (24:62). Muhammad is unambiguously regarded as                         recitation” (the Quran) from
central to Islamic doctrines.                                                      God through the angel
                                                                                   Gabriel from 610 until his
                                        POS120 -- Islamic Terrorism                death in 632.        26
                  Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 31 of 78



       II. Islamic Terrorism: Definition (cont.)
The centrality of Muhammad is important because
during the waging of his jihads, Muhammad himself
committed acts that also unambiguously would be
regarded as terrorism today:
  to teach a lesson to his opponents Muhammad dealt with the
   Jewish Banu Qurayza tribe, which had sided with some of his
   Meccan rivals, by massacring 700 men and enslaving the
   women and children (Quran 33:26, Bukhari, vol.5, no.362,
   Muslim, no. 4364);
  not less than four poets were killed by Muhammad, for
   criticizing him and Islam itself and for protesting other murders
   by Muhammad. The Quran declares that poets are inspired by
   Satan and are only admired by those who are “evil”(Quran
   26:224). Mockers [86:13-14] suffered the same: one jester who
   threw camel intestines on Muhammad was killed and dumped
   into a well on Muhammad’s orders. (Bukhari, 1:241);
  when some herdsmen converted to Islam but found many                  Pro-Islamic terror rally in London.
   Islamic rules disagreeable, they renounced Islam and ran away
   – Muhammad had them caught, nails driven into their eyes and
   their feet and hands cut off, and left in the desert as a method
   to cleanse “corruption in the land” (Quran 5:33, Bukhari, vol.8,
   no.794).


                                           POS120 -- Islamic Terrorism                                         27
                        Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 32 of 78



           II. Islamic Terrorism: Definition (cont.)
“Damage inflicted upon the
enemy may consist in damage to
his property, injury to his person,
or that he is made a slave. This may                                                        The legitimacy of
be done, according to the                                                                   terrorism is
consensus and Sharia authorities to                                                         supported by
all: men, women, young and old,                                                             nearly every Islamic
important and unimportant.”                                                                 legal authority of
                                                                                            any significance.
Classical Islamic legal scholar Ibn Rushd
(d. 1198) in his "The Distinguished
Jurist's Primer"


“Martyrdom operations are the
highest form of jihad operations,
every one of them being a
legitimate act according to Islamic
religious law.”

Sheikh Muhammad Tantawi, Grand
Mufti of Egypt and Grand Imam of Al-
Azhar University in Cairo, April 2002
                                                   POS120 -- Islamic Terrorism                          28
               Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 33 of 78



      II. Islamic Terrorism: Definition (cont.)
Ibn Tamiyyah (d. 1328 AD) occupies a significant position
in Islamic jurisprudence not only in the amount of learned
works he completed but that he addresses a unique
circumstance that Muslims often find themselves. A
refugee in Egypt from the Mongol invasions of the Middle
East, Tamiyya wrote extensively on the subject of takfir
(“excommunication”) of Muslims, particularly Muslim
authorities who no longer seem to support Islam. Tamiyya
argues that Muslims who cooperate with infidels can be
regarded as apostates, i.e., not true Muslims, and thus
subject to jihad and terror.

                                                                           The Mongols invaded and overran
                                                                           most of the Islamic Abbasid Empire
                                                                           – they later converted to Islam




                                        POS120 -- Islamic Terrorism                                 29
                  Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 34 of 78



       II. Islamic Terrorism: Definition (cont.)
4.) suicide missions and terrorism: Between 2001 and
2015 the number of countries in which suicide missions
have occurred has rising greatly, as has the number of
casualties per attack.

During this time, over 4600 suicide missions occurred in
at least 31 countries, ranging from the United States to
Iraq to Indonesia – the country subject to the most
suicide missions is Iraq, with 49% of the total. In these
attacks 45,300 people have been killed and 110,000+
injured.

Suicide missions are aimed at a variety of targets,
including military and law enforcement, but the largest
number (23%) are terrorist in nature, aimed at purely
civilian targets.                                                               Future Hamas suicide bomber?


Of these known suicide missions, nearly all are                     Source: Chicago Project on Security
                                                                    and Terrorism
undertaken by Islamic groups.     POS120 -- Islamic Terrorism       http://cpostdata.uchicago.edu/search 30
                                                                    _new.php
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 35 of 78



      II. Islamic Terrorism: Definition (cont.)
Although suicide in Islam is strictly forbidden,
certain death in attacking the enemy is a religious
command. Islamic groups justify certain death or
“suicide” by reference to the Quran and to
Muhammad. Quran 9:38, for example, rhetorically
asks Muslims, “What is the matter with you that
when ye are asked to forth in the cause of Allah
ye cling heavily to the earth? Do ye prefer the life
of this world to the hereafter? But little is the
comfort of this life as compared with Hereafter.”
And Quran 3:143-145 urges Muslims to “desire
death.”                                                                         Yet another?



Many narrations of Muhammad’s hadiths register
the same approval of martyrdom and promise of
paradise. (Bukhari 4:65 and 3:694, Muslim 31 and
149, Dawud 2635)
                                         POS120 -- Islamic Terrorism                           31
                     Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 36 of 78



        II. Islamic Terrorism: Definition (cont.)

 The Prophet said, "The person who
 participates in jihad in Allah's cause
  and nothing compels him to do so
      except belief in Allah and His
   Apostles, will be recompensed by
 Allah either with a reward, or booty
(if he survives) or will be admitted to
 Paradise (if he is killed in the battle
     as a martyr). Had I not found it
    difficult for my followers, then I
would not remain behind in going for
  Jihad and I would have loved to be
  martyred in Allah's cause and then
 made alive, and then martyred and
    then made alive, and then again
         martyred in His cause."
               Bukhari, 1:35


                                              POS120 -- Islamic Terrorism                32
                      Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 37 of 78



         II. Islamic Terrorism: Definition (cont.)
 As with terrorism and jihad generally,
contemporary Islamic legal authorities
   are unanimous in their approval of
    suicide attacks: “The glory of the
   Islamic nation appeared when our
    prophet taught us the industry of
   death – when he taught us how to
create death. Then life became cheap
 in our eyes. When one of the sons of
our nation is killed, he says ‘I won’ and
     the Master of the Ka’aba [Allah]
swears that he won. .. Our bombs are
the jihad fighters, whom America has
  called ‘suicide attackers’ and we call
                 martyrs."

Sheikh Moshin al-Awaji, imam of the Grand
  Mosque at King Saud University, Riyadh,
              Saudi Arabia

                                               POS120 -- Islamic Terrorism                33
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 38 of 78



      II. Islamic Terrorism: Definition (cont.)
5.) al-Qaeda (“the base”): The leader of the global Islamic
terrorist movement was Osama bin Laden, the head of the
movement’s lead organization, al Qaeda. Al Qaeda grew out
of the thousands of Arabs who flocked to Afghanistan to
fight jihad against the Soviet invasion in 1979. The head of
Pakistan’s intelligence agency described these so-called
“Afghan Arabs” as “the first ‘international brigade’ of
Muslim jihadists in modern time.”

Bin Laden spent the war in Afghanistan or Pakistan, helping
engineer a system of bunkers and tunnels in the Tora Bora
region of eastern Afghanistan and establishing a base camp
in Peshawar, Pakistan for thousands of Arabs volunteers                        Osama bin Laden, born in 1957
flocking to Afghanistan to fight the atheistic, kufir Soviets –                to a Yemeni construction
                                                                               magnate living in Saudi Arabia –
these fighters were generally termed “Afghan Arabs” and bin                    bin Laden was killed in his hide-
Laden’s base later simply came to be called “the base,” or al                  out in Abbottabad, Pakistan in a
                                                                               May 2011 raid by U.S. special
Qaeda.                                                                         forces.
                                         POS120 -- Islamic Terrorism                                   34
                 Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 39 of 78



      II. Islamic Terrorism: Definition (cont.)
Shorting after the Soviets withdrew from Afghanistan, Iraq
invaded Kuwait in 1990. Bin Laden requested that his
Afghan Arabs be used to defend Saudi Arabia and to fight
Iraqi troops, however the government ultimately invited
American troops into Saudi Arabia. After tiring of bin
Laden’s religious condemnations of infidel troops being in
Arabia, the Saudis deported him in 1991 to the Islamic
state of the Sudan.

Bin Laden spent five years in the Sudan in financial
distress until bin Laden found sanctuary back in
Afghanistan, which had by then taken over by the Taliban,
an Islamic fundamentalist movement closely aligned with                    President Obama with his
Wahabbism.                                                                 national security team watching
                                                                           the bin Laden raid in real time.

After the U.S. invasion of Afghanistan in October 2001
that resulted in the killing or capture of many of al-
Qaeda’s leaders and the overthrow of the Taliban regime,
the remnants of al-Qaeda sought refuge in Pakistan’s
lawless tribal areas where they remain today. Bin laden
was killed by U.S. Special Forces in Pakistan in 2011.
                                          POS120 -- Islamic Terrorism                                   35
                  Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 40 of 78



       II. Islamic Terrorism: Definition (cont.)
After the March 2003 US invasion of Iraq, al Qaeda
attempted to lead a resistance to the subsequent US
occupation but was defeated over time. However, since
the withdrawal of US forces in 2010, Islamic
fundamentalists have led a terror movement and
insurgency that has effectively partitioned Iraq into
                                                                            ISIS fighters celebrate their seizure
ethnic enclaves.                                                            of Raqqa in northern Syria.


Calling themselves the Islamic State of Iraq and Syria
(ISIS), their goal is to impose an Islamic religious empire
across the Middle East and central Asia.

Begun in 2012, ISIL fighting against the neighboring
government of Syria has resulted in the slaughter of
hundreds of thousands of religious minorities such as
Christians, Alawites, Kurds, and Yazidis, and in a similar
                                                                                  Yazidi and Christian refugee
partition of that country.                                                        children in Syria.
                                           POS120 -- Islamic Terrorism                                    36
               Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 41 of 78



             III. Islamic Terrorism: Analysis
1.) neo-conservatism (Bernard Lewis): According to neo-
conservatism, historically there has been one-sided,
imperialistic relations between the Islamic and Christian
worlds with the Christian mostly on the defense. The 1683
Ottoman defeat at Vienna begins the change in the
relationship between Western Christendom and Islam,
placing the Islamic world on the defense.

The decline of the Islamic world relative to the West is the
failure to embrace modernization. Islam is not inherently
incompatible with modernity: Islamic populations are being
held in anti-modern conditions by dictators.
                                                                           Bernard Lewis writes that the
                                                                           Islamic world will be perpetually
                                                                           behind the West unless it embraces
Terrorism & jihad are being undertaken by forces of reaction               democracy
within the Islamic world attempting to revive the Caliphate.
There are modern Islamic forces to counter the
fundamentalists but they need the U.S. to side with them,
provide aid, overthrow dictators, and to otherwise help
establish democracy in Islamic countries.
                                        POS120 -- Islamic Terrorism                                 37
                Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 42 of 78



       III. Islamic Terrorism: Analysis (cont.)
The neoconservative position is to combat Islamic terrorism
even if it means the U.S. should do so in a unilateral fashion
(“going it alone”) and pre-emptively if need be. European
states are viewed to be either too weak militarily or are too
engrossed in appeasing their domestic Muslim populations
to be reliable partners; meanwhile, the United Nations is
viewed to be functionally anti-American.

Importantly: neoconservatives are uncomfortable with the
concept of a “clash of civilizations” or “total war.” For them              The administrations of U.S President
                                                                            George W. Bush and British Prime
the war on terrorism in essentially is a limited war,                       Minister Tony Blair pursued
                                                                            essentially a neoconservative anti-
employing special forces, heightened intelligence and                       terrorism policy
counter-intelligence, and the use of force to overthrow
specific rogue states – but they reject the concept of the war
on terror being one against Islam itself.
                                         POS120 -- Islamic Terrorism                                  38
                 Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 43 of 78



        III. Islamic Terrorism: Analysis (cont.)
2.) clash of civilizations (Samuel Huntington): For Huntington,
“Islam has bloody borders” and is hostile to all other religions.
  antagonistic relations of Muslims towards non-Muslims: Muslims
   are participants in 26/50 of conflicts in the last 25 years. Further,
   these conflicts tend to be substantial: 6 wars in which 20K or more
   killed, 5 involve Muslims (Sudan, Bosnia, East Timor, Somalia, Iraq-
   Kurds). 15% of world’s population is involved in >50% of conflicts.

  militarization of Islamic societies: Islamic countries devote a larger            Unlike Lewis, Samuel
   % of its population to military ends (“force ratio”) and a larger % of            Huntington sees no prospects
                                                                                     for peace between clashing
   their wealth (“military effort”) than do non-Islamic countries:                   civilizations

    Religion of country         Force ratio*                Military effort**
           Islamic                   11.8                            18.7             * Force ratio = # of military
                                                                                      personnel/1000 population
          Christian                  5.8                              8.2
                                                                                      ** military effort = force
           other                     7.1                             12.3             ratio adjusted for wealth

                                            POS120 -- Islamic Terrorism                                 39
              Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 44 of 78



      III. Islamic Terrorism: Analysis (cont.)

 Islamic states have a decided preference to
  employ force over diplomacy, relative to other
  countries: Islamic countries faced 142 crises in
  last 50 years – use of force in 76 (=55%),
  including high-intensity violence/full scale war
  in 31. Compared to: Great Britain (11%), U.S.
  (17%), USSR (28%)

 Muslim popular opinion has some sympathy
                                                                     Huntington notes a marked difference
  for terrorism generally, and the ultimate goals                    in foreign policies between Islamic and
  of terror group (sharia) particularly.                             non-Islamic states




                                       POS120 -- Islamic Terrorism                                     40
                 Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 45 of 78



        III. Islamic Terrorism: Analysis (cont.)
3.) neoliberalism (Peter Bergen): Neoliberals like Bergen argue
that the main terrorist threat comes from “Islamists,” radical
terror groups such as al Qaeda that represent a “twisted”
variant of Islam as a whole, but nevertheless must be dealt
with.

Bergen advocates “nation-building” and economic
development in places like Afghanistan in order to remove the
incentive for the poor to be attracted to extremist groups like
al Qaeda. Increased economic development and international
trade will help create a middle-class, whose interests would be
hostile to fundamentalism.

Such efforts include: assisting governments in suppresses                    Peter Bergen interviewing
terrorism helping to build an Afghan army, police force, and                 Osama bin Laden in 1998
governmental structure; building infrastructure such as power
generation, dams, and roads; funding works projects similar to
those created by FDR in America during the Great Depression
or the Marshall Plan for Germany after WWII; and maintaining
public services such as trash collection, schools, and water
purification.
                                          POS120 -- Islamic Terrorism                                    41
               Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 46 of 78



       III. Islamic Terrorism: Analysis (cont.)
Importantly, Bergen believes that there should be: 1.) a
multilateral approach (involving the UN, NATO, and
countries other than just the U.S.) and 2.) a
comprehensive approach (an effort to solve regional
problems such as the Palestinian problem or the Kashmir
dispute between India and Pakistan.) Resolving such
disputes in a multilateral fashion would establish
America’s sincerity to Islamic countries about combating
terrorism, as opposed to Islam, and encourage them to
assist the U.S. in Afghanistan and elsewhere.

Finally, Bergen argues that the U.S. should conduct anti-
terror operation as humanely as possible, sparing civilian                “Nation-building” activities such as
                                                                          road-building are major aspects of
casualties by, for example, limiting air raids.                           neoliberal foreign policy



                                        POS120 -- Islamic Terrorism                                   42
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 47 of 78




  EXHIBIT B
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 48 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 49 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 50 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 51 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 52 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 53 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 54 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 55 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 56 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 57 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 58 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 59 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 60 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 61 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 62 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 63 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 64 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 65 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 66 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 67 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 68 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 69 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 70 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 71 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 72 of 78
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 73 of 78




 EXHIBIT C
6/18/2020                            MCCCD Statement
                    Case 2:20-cv-01080-SMB           on Academic
                                               Document      19-1Freedom | Maricopa
                                                                      Filed         Community
                                                                             06/19/20     PageColleges
                                                                                                    74 of 78

                                             News




      MCCCD Statement on Academic Freedom
      MAY, 11 2020


            FEATURED




      *The Maricopa County Community College District Interim Chancellor,
      Dr. Steven R. Gonzales, issued the following statement today (May 11)
      related to Academic Freedom.

      "The core function of education is to prepare students to engage critically with the world
      around them. Often, that means addressing di cult and contentious topics, even when
      doing so may be uncomfortable. The Maricopa Community Colleges strive to create an
      environment of respectful engagement where students and faculty can express their own
      views and learn from others, where all members of the community are welcome and the
      utmost freedom of inquiry is encouraged.

      Last week, posts surfaced on social media raising concerns about three questions on a quiz
      given in a World Politics course at Scottsdale Community College. The questions were
      taken out of context from a unit examining violent political and social movements, and the
      subject they addressed – the reliance of certain violent groups on religious texts as a
      justi cation for their actions – was within the scope of the course.

      Because the questions were taken out of context, individuals not involved in the class, who
      viewed the quiz questions posted on social media, drew conclusions about the content of
      the course. Based on those conclusions, concerns were raised about whether the
      questions are consistent with the District’s values of tolerance and inclusion of all persons,
      regardless of their faith or background. Some individuals went further and made threats
      against the faculty member involved.

      To the extent any concerns have been raised by students involved in the course, those
      concerns have been addressed by direct communication between the faculty member and
      the student. However, in light of the public discussion of this situation, it is important that
      the District clarify in this sphere what its values are. Education at our institution is open to
      all individuals regardless of their beliefs or backgrounds, and we will not tolerate the

https://news.maricopa.edu/news-articles/mcccd-statement-academic-freedom                                       1/3
6/18/2020                         MCCCD Statement
                Case 2:20-cv-01080-SMB            on Academic
                                            Document      19-1Freedom | Maricopa
                                                                   Filed         Community
                                                                          06/19/20     PageColleges
                                                                                                 75 of 78
      exclusion of any person based on what they do or do not believe. However, we also expect
      our students and faculty to engage fully with the ideas and perspectives of others, even
      when they disagree with each other.

      That said, I am troubled by what appears to be a rush to judgement in how the college
      responded to the controversy and the apparent failure to follow policy and procedure in
      addressing both the student’s concerns and the faculty member’s rights. I apologize,
      personally, and on behalf of the Maricopa Community Colleges, for the uneven manner in
      which this was handled and for our lack of full consideration for our professor’s right of
      academic freedom.

      To avoid rushing to judgment a second time, I am announcing the immediate independent
      investigation of the facts related to this situation. I expect this to be completed with all
      deliberate speed. Upon conclusion of the investigation, I will ensure appropriate
      accountability wherever any failures occur. Also, to clear up misinformation, the MCCCD
      Governing Board is not currently involved in an investigation of the professor, nor does it
      plan to initiate one. Furthermore, it is important to note that the faculty member involved
      is not in jeopardy of losing his position.

      Today, I am announcing the formation of the Committee on Academic Freedom, to be led
      by Provost Karla Fisher with members identi ed by the end of the week, to champion
      academic freedom education and training and to resolve academic freedom disputes in the
      hope of ensuring this fundamental academic value is better understood and realized
      alongside our longstanding commitment to the value of inclusion."




      Share this news article
        211
        Shares




                 RELATED NEWS

            The Maricopa Community Colleges to Invest Millions to Help Students Stay on Track


            Whatever the future holds, the Maricopa Community Colleges are here



https://news.maricopa.edu/news-articles/mcccd-statement-academic-freedom                                    2/3
6/18/2020                            MCCCD Statement
                    Case 2:20-cv-01080-SMB           on Academic
                                               Document      19-1Freedom | Maricopa
                                                                      Filed         Community
                                                                             06/19/20     PageColleges
                                                                                                    76 of 78
            MCCCD Statement on Academic Freedom


            The Maricopa Community Colleges Are 3D Printing PPE For Medical Workers


            MCCCD Launches Specialty Nursing Program to Create a More Highly Quali ed Workforce


            Two Maricopa Community College Presidents Selected for Aspen Institute’s New Presidents
            Fellowship for Community College Excellence




                 TRENDING NEWS




            The Maricopa Community Colleges to Invest Millions to Help Students Stay on Track

            Whatever the future holds, the Maricopa Community Colleges are here

            MCCCD Statement on Academic Freedom

            The Maricopa Community Colleges Are 3D Printing PPE For Medical Workers

            MCCCD Launches Specialty Nursing Program to Create a More Highly Quali ed
            Workforce

            Two Maricopa Community College Presidents Selected for Aspen Institute’s New
            Presidents Fellowship for Community College Excellence




https://news.maricopa.edu/news-articles/mcccd-statement-academic-freedom                                       3/3
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 77 of 78




 EXHIBIT D
Case 2:20-cv-01080-SMB Document 19-1 Filed 06/19/20 Page 78 of 78
